Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4, 6-8, 21-22, 25-26, 31, 39-44, 47-48 and 50-56 are directed to 
a vector comprising a transcription cassette comprising:
 i) a nucleic acid molecule comprising a nucleotide sequence set forth in SEQ ID NO: 1 or 2;
 ii) a nucleic acid molecule comprising a nucleotide sequence that is degenerate to the nucleotide sequence set forth in SEQ ID NO: 1 or 2 and encodes a polypeptide comprising an amino acid sequence as set forth in SEQ ID NO: 3;
 iii) a nucleic acid molecule comprising a nucleotide sequence that encodes an oligosaccharyltransferase polypeptide wherein said nucleotide sequence is at least 97% identical to the nucleotide sequence set forth in SEQ ID NO: 1; or
 iv) a nucleic acid molecule comprising a nucleotide sequence that encodes an oligosaccharyltransferase polypeptide wherein said nucleotide sequence is at least 77% identical to the nucleotide sequence set forth in SEQ ID NO: 2, 
wherein said nucleic acid molecule is operably linked to a promoter adapted for expression in a bacterial host cell; host cells comprising said vector and a method of production of one or more glycoproteins utilizing a bacterial host cell comprising said vector.

Since said vector is both novel and non-obvious, host cells comprising said vector and a method of preparing one or more glycoproteins utilizing host cells comprising said vector are also novel and non-obvious.
Claims1-4, 6-8, 21-22, 25-26, 31, 39-44, 47-48 and 50-56 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656